DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nick Palmieri on 10/29/2021.
The application has been amended as follows:  
Claim 1 (currently amended): A holder conveying apparatus comprising:
	 a conveying path configured to apply a forward-moving force to a plurality of holders conveying a plurality of sample containers individually; and
	 a separation mechanism that has a movable member rotating about a vertical rotational shaft set in the vicinity of the conveying path, wherein rotation of the movable member in one direction is configured to realize is configured to realize is configured to retreat[[s]] from above the conveying path to allow forward movement of an nth holder, and, in a second is configured to advance[[s]] above the conveying path to restrict forward movement of an n+1 th holder, and 
	a rear arm that is an arm provided on the downstream side of the front arm, and, in the first process, is configured to advance[[s]] above the conveying path to restrict forward movement of the nth holder and, in the second process, is configured to retreat[[s]] from above the conveying path to allow forward movement of the nth holder [[.]], and 
	wherein in the middle of the second process, an intermediate posture of the movable member is realized, and in a process of changing from the second posture to the intermediate posture, the front arm is configured to restrict forward movement of the n+1 th holder, and the rear arm is configured to allow forward movement of the nth holder to a reference stop position.
	Claim 2 (cancelled)
	Claim 3 (currently amended): The holder conveying apparatus according to Claim [[2]] 1, wherein a communication 5device that communicates with the nth holder is provided at the reference stop position or in the vicinity of the reference stop position.  
	Claim 4 (currently amended):  The holder conveying apparatus according to Claim [[2]] 1, wherein 10when the movable member is in the second posture, the rear arm stops the nth holder at a temporary stop position, and the rear arm has a guide edge that abuts against the nth holder when the nth holder moves forward from the temporary stop position to the reference stop position, and  15a hook that 
	Claim 5 (currently amended): The holder conveying apparatus according to Claim [[2]] 1, wherein the front arm has a 20stopper edge that, in the process of changing from the second posture to the intermediate posture, is configured to  hit[[s]] the n+1 th holder to restrict forward movement of the n+1 th holder.  

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Otts et al (USPGpub 2016/0039615), teaches a holder conveying apparatus (referred to as a transport system 300 in [0055]-[0056] and illustrated in Figure 3A) comprising:
	 a conveying path (referred to as a first movable continuous conveyor lane 306 in [0055]-[0056] and illustrated in Figure 3A) that applies a forward-moving force (which causes the holders to move as illustrated in Figure 3A) to a plurality of holders (referred to as first laboratory product transport element 302 in [0055]-[0056] and illustrated in Figure 3A) conveying a plurality of sample containers individually (see [0060], which recites “sample contained in the respective transport elements); and
	 a separation mechanism (which corresponds to a rotatable disc 310 in [0056] and illustrated in Figure 3a) that has a movable member (i.e. rotatable disc 310) rotating about a vertical rotational shaft (which corresponds to the circle shown inside the rotatable disc 310 of Figure 3A) (see [0053], which recites “[t]he 
the movable member (i.e. rotatable disc 310) comprises a front arm (which corresponds to the upstream end of the opening 311 in the rotatable disc 310 illustrated in Figure 3A) that, in a first process of changing from the first posture (which corresponds to position 3 in [0060]) to the second posture (which corresponds to position 5 described in [0064]), retreats from above the conveying path to allow forward movement of an nth holder, and, in a second process of changing from the second posture to the first posture, advances above the conveying path to restrict forward movement of an n+1 th holder (see [0053]), and 
	a rear arm (which corresponds to the downstream end of the opening 311 in the rotatable disc 310 illustrated in Figure 3A) that is an arm provided on the downstream side of the front arm, and, in the first process, advances above the conveying path to restrict forward movement of the nth holder and, in the second process, retreats from above the conveying path to allow forward movement of the nth holder (see [0053]).
However, Otts neither teaches nor fairly suggests holder conveying apparatus including a rear arm configured to advance above a conveying path to configured to retreats from above the conveying path to allow forward movement of the nth holder in a second process of changing from the second posture to the first posture, wherein in the middle of the second process, an intermediate posture of the movable member is realized, and in a process of changing from the second posture to the intermediate posture, the front arm is configured to  restrict forward movement of the n+1 th holder, and the rear arm is configured to allow forward movement of the nth holder to a reference stop position (as required by claim 1).
As a result, independent claim 1 is allowed because it is novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               

/JENNIFER WECKER/Primary Examiner, Art Unit 1797